EXHIBIT 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedNovember 30, 2007 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-Nov-07 15-Nov-07 17-Dec-07 Floating Allocation Percentage at Month-End 66.31% To 30-Nov-07 17-Dec-07 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $ 1,000,000,000.00 Principal Amount of Debt $ 1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $ 1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 656,499,952.04 Beginning $ 0.00 Total Collateral $ 1,854,644,428.04 Additions $ 0.00 Ending Balance $ 0.00 Collateral as Percent of Notes 185.46 % NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 32 Total Pool LIBOR 4.651880 % Beginning Gross Principal Pool Balance $ 3,404,121,113.21 Applicable Margin 0.000000 % Total Principal Collections (1,427,598,805.28 ) 4.651880 % Investment in New Receivables 1,695,323,990.93 Receivables Added for Additional Accounts - Actual Per $1000 Repurchases (413,450.00 ) Interest $ 4,135,004.44 $ 4.35 Principal Default Amounts - Principal $ 0.00 $ 0.00 Principal Reallocation - Unused Fee $ 0.00 $ 0.00 New Series Issued During Collection Period $ 4.35 Less Net CMA Offset (328,714,518.65 ) Less Servicing Adjustment (4,358,359.70 ) Total Due Investors $ 4,135,004.44 4.651880 % Ending Balance $ 3,338,359,970.51 Servicing Fee 944,287.06 Excess Cash Flow $ 1,581,033.03 SAP for Next Period 55.56 % Average Receivable Balance $ 3,157,174,063.51 Monthly Payment Rate 45.22 % Reserve Account Interest Collections Required Balance $ 7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $ 0.00 NMOTR Total Pool Total Interest Collections $ 18,079,050.70 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $ 18,079,050.70 Page 5 of 7
